Citation Nr: 1756409	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-21 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a heart condition. 

2. Entitlement to service connection for Parkinson's disease. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In January 2017, the Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is associated with the file. 


FINDINGS OF FACT

1. During the January 2017 hearing, the Veteran indicated he wished to withdraw his service connection claim for Parkinson's disease. 

2. The Veteran's currently diagnosed heart condition did not have its onset during active service, did not manifest within one year of separation from active service, and was not caused by active service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal on the issue of entitlement to service connection for Parkinson's disease are met. 38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for entitlement to service connection for heart disease, to include as due to Agent Orange exposure have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1116, (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Parkinson's Disease

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2016). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2016). 

During the January 2017 hearing, the Veteran indicated that he wished to withdraw his service connection claim for Parkinson's. Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim. Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for Parkinson's disease. 

II. Heart Condition

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arteriosclerosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of establishing service connection for a disability resulting from exposure to certain herbicide agents, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116 (f). The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6). 

Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309 (e) shall be presumed service connected if  manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case. 38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6)(ii). These diseases include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). 38 U.S.C. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring proof of some duty or visitation onshore in Vietnam.

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations. Thus, the Board has historically referred to the VA Adjudication Procedures Manual M-21 (Manual) for interpretive guidance. VA regulations state that Veterans who served aboard large ocean-going ships that operated on the  offshore waters of the Republic of Vietnam are often referred to as blue-water Veterans because of the blue color of the deep offshore waters. See VA Adjudication Procedures Manual M21-1MR, IV.ii.2.C.3.m. They are distinguished from brown-water Veterans who served aboard smaller patrol vessels or their supply vessels that operated on the brown-colored freshwater rivers, canals, and delta areas making up the inland waterways of Vietnam. Id. Brown-water Navy and Coast Guard Veterans who served on inland waterways receive the same presumption of herbicide agent exposure as Veterans who served on the ground in Vietnam. Id. The Manual states that service aboard a ship that anchored in a deep-water coastal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicide agents, unless the evidence of record confirms the Veteran went ashore during anchorage. Id. After review of an Institute of Medicine (IOM) report, ''Blue Water Navy Vietnam Veterans and Agent Orange Exposure," the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to herbicide agents for Blue Water Navy Vietnam Veterans. See 77 Fed. Reg. 76170 (Dec. 26, 2012 ). 

Service treatment records do not reveal any heart conditions or complications. The Veteran had normal entrance and exit examinations. 

Post-service treatment records indicate the Veteran suffered a heart attack in 2007, and notes indicate a history of coronary artery disease. 

It has been determined the Veteran's ship, the USS TOPEKA was in official waters of Vietnam: June 8, 1964 to July 11, 1964, August 8, 1964 to September 7, 1964, December 18, 1965, to January 7, 1966, January 15, 1966 to January 21, 1966, January 30, 1966 to March 1, 1966, and April 9, 1966 to May 8, 1966. 

In support of his claim, the Veteran submitted various statements that his ship anchored in harbors across Vietnam in order to pick up soldiers and perform mission support. On one occasion, the ship was in the Gulf of Tonkin and the Veteran saw them spraying what he believed was Agent Orange. He also indicated that his ship participated in various operations including Double Eagle, Jackstay and Harrison. Deck logs for USS TOPEKA were also submitted which detailed the locations and activities of the ship. Lastly, the Veteran remarked that other shipmates who have experienced health problems, were service connected based on Agent Orange exposure. 

A statement submitted in March 2012, was written by C.L, who served at the same time and on the same ship as the Veteran. He indicated that being on the east coast of the country, their ship was in the wind path of the Agent Orange and it has affected several military members, as they got older.   

During the January 2017 hearing, the Veteran testified that he was exposed to Agent Orange while on the ship due to its proximity to the Vietnam at various points in their journey, including docking in the Da Nang Harbor and Gulf of Tonkin. He also noted the ship sent work parties ashore, one of which the Veteran was apart of, but was unable to recall whether he stepped foot on land. The Veteran also mentioned drinking the water and believing that there may have been runoff from the land where Agent Orange had been sprayed. 

Based on the foregoing, the Board finds that the Veteran's heart condition did not have its onset during or in the year following service, nor was he exposed to an herbicide agent, which would have caused a heart condition. 

The Veteran does not contend and the evidence does not support a claim that his heart condition manifested in service or within the year following. Moreover, his first diagnosis or symptom occurred in 2007 at the earliest, which is over 40 years after he separated from service. Therefore, direct service connection is not warranted. 

The probative evidence does not demonstrate that he served in the Republic of Vietnam during the relevant period.  The Veteran could not recall if he set foot in Vietnam (and no other evidence shows he did) and while the ship's location was proximate to the Vietnam shoreline, its physical location did not constitute its presence in Vietnam for purposes of the presumption of herbicide exposure.  

While the Veteran has made arguments concerning being downwind of possible Agent Orange spraying, he is not shown to be competent, or to have the expertise, to establish those facts, or to extend the presumption of exposure to these circumstances.  

Hence, service connection for a heart condition, presumptively is not warranted.  As there is no other probative evidence showing that the Veteran was otherwise exposed to Agent Orange, no other basis for the claim is presented or supported by the record. 38 C.F.R. §§ 3.303, 3.307, 3.309. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)


ORDER

The claim of entitlement to service connection for Parkinson's disease is dismissed. 

Service connection for a heart condition is denied. 



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


